Pee Cueiam.
This is an action for damages for personal in-
juries. The case was tried by this court on appeal, and it is reported in 38 Wash. 454, 80 Pac. 779, where a full statement of the facts can be found. The judgment in favor of the plaintiff was reversed by this court, and a new trial granted for errors committed in the admission of testimony and the giving of instructions. Upon a retrial, judgment was again obtained by the plaintiff, and the defendant again appeals to this court, asking for a reversal of the said judgment.
Without entering into an analysis of the testimony, which is exceedingly voluminous, an inspection of the record convinces us that the cause was tried within the rule announced by this court in its former opinion, and that no error was committed in the admission or rejection of testimony, or in the giving or refusing to give instructions. So that the jury were legally qualified to pass upon the questions of fact involved in the cause.
It is urged by the appellant that the judgment is excessive, the amount being $4,750. But from the uncontradicted testimony and the character of the injuries shown to have been sustained by the respondent, we do not feel justified in interfering with the discretion exercised by the jury in that regard.
The judgment is affirmed.